41 A.3d 1286 (2012)
Brian STRAUSS, Respondent
v.
Yildiz STRAUSS, Petitioner.
No. 811 MAL 2011
Supreme Court of Pennsylvania.
April 24, 2012.

ORDER
PER CURIAM.
AND NOW, this 24th day of April, 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as phrased by petitioner, is:
Did the Superior Court err, as a matter of law, when it determined that, as a matter of first impression, that the settlement *1287 of estate litigation was not the proceeds of the lawsuit, and, therefore, marital property, but excluded from marital property as being property received as either "devise, bequest, or descent?"